Citation Nr: 1622257	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  06-26 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for skin disorder. 

2.  Entitlement to service connection for bilateral wrist disorder. 

3.  Entitlement to service connection for bilateral hand disorder. 

4.  Entitlement to initial evaluation in excess of 10 percent for chronic rhinitis. 

5.  Entitlement to initial evaluation in excess of 10 percent for stress periostitis, left lower extremity disability. 

6.  Entitlement to initial evaluation in excess of 10 percent for stress periostitis, right lower extremity disability. 

7.  Entitlement to an initial compensable evaluation prior to November 15, 2007, and to an evaluation in excess of 10 percent from November 15, 2007, for scoliosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 2002 to June 2004. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In that rating decision, the RO denied entitlement to service connection for skin, bilateral wrist, bilateral hand, and neck disorders.  The RO granted service connection for rhinitis and scoliosis, assigning each disability a noncompensable evaluation, and granted service connection for left and right lower extremity disabilities, assigning each a 10 percent evaluation.  All awards were effective from June 14, 2004.  The Veteran appealed the denial of his service connection claims and the initial assigned evaluations.  The RO in Roanoke, Virginia is now the RO of jurisdiction.

By way of a September 2008 rating decision, the RO increased the evaluation for rhinitis to 10 percent from June 14, 2004, and increased the evaluation for low back disability to 10 percent from November 15, 2007.  

In September 2010, the Board remanded the case for further development.  The record reflects substantial compliance with the remand requests.  Dyment v. West, 13 Vet. App. 141 (1999).  

In a May 2013 rating decision, the RO in part granted service connection for a cervical strain.  Thus, the issue of entitlement to service connection for a neck disorder is no longer on appeal.

The issues of entitlement to higher initial evaluations for chronic rhinitis, stress periostitis of the lower extremities, and scoliosis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Dermatitis of the upper arms had its onset in active service.

2.  Bilateral wrist strain had its onset in active service.

3.  The Veteran does not have a disorder of either hand, separate and distinct from a wrist disorder.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for dermatitis of the upper arms are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral wrist strain are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  The criteria for service connection for a bilateral hand disorder are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  

In this case, given the favorable decision on the claims for service connection for skin and wrist disorders, no further discussion of the duties to notify and assist is needed.  With respect to the claim for service connection for a hand disorder, a November 2004 letter notified the Veteran of the criteria for establishing service connection, the evidence required in that regard, and his and VA's respective duties for obtaining evidence.  That letter predated the initial adjudication by the RO in June 2005.  Then, a March 2006 letter notified the Veteran of how VA determines disability ratings and effective dates if service connection is awarded.  His claim was thereafter readjudicated in August 2006.  Then, fully compliant notice was later issued in September 2010, and the claim was thereafter readjudicated in February 2015.  Thus, any timing deficiency has been cured.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting in obtaining service treatment records and pertinent post-service treatment records and providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

In this case, all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, and post-service reports of VA and private treatment and examination.  In two May 2012 statements and one August 2012 statement, the Veteran requested that VA proceed with his case without obtaining any additional private medical records.  Thus, the Board finds that VA's duty to assist in obtaining private medical records has been met.  Also of record are the Veteran's statements in support of the claim.  The Board has reviewed those statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim.  

VA provided the Veteran with an examination in April 2005 to ascertain the nature and etiology of any hand disability.  The Board finds the examination report to be thorough and adequate.  The examiner interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information needed to decide the claim.  A relevant opinion was provided.  The Board finds the opinion to be adequate, as it was based on a full reading of the records in the claims file as well as the Veteran's own statements.  

Given the above, the Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

Service connection requires competent evidence of (1) a current disability; (2) the incurrence or aggravation of a disease or injury during service; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Skin Disorder

The Veteran claims that he has a skin disorder that had its onset in active service.  

In a statement signed on June 2, 2004, prior to discharge from active service, the Veteran indicated that he had bumps on the back of his arms.  

Service treatment records contain a July 2003 report of medical history that was positive for skin diseases.  The Veteran reported having bumps on the back of the arms.  Examination at that time was normal.

At an April 2005 VA examination, the Veteran complained of small brown bumps on the arms.  Examination revealed bumps on the back of the arms.  The examiner provided a diagnosis of punctuate lentigos.  However, the examiner did not provide an opinion on its etiology.  

At an October 2012 VA examination, the Veteran dated the onset of his skin disorder to June 2002.  Examination revealed dermatitis on the upper arms.  The examiner provided a diagnosis of dermatitis of the upper arms and opined that the dermatitis was not incurred in or caused by service.  The examiner noted that although the service treatment records indicate that the Veteran had skin problems, they do not specify the symptoms, diagnosis, or treatment.  The examiner concluded that there was insufficient evidence in the service treatment records regarding specific skin complaints or treatment for any skin problems which can be related to the current dermatitis.  

In a July 2013 addendum opinion, the examiner stated that the service treatment records do not indicate any recurring complaints, diagnosis, or treatment for dermatitis or other skin disease, and there was insufficient evidence to establish a relationship as to the dermatitis manifesting within the first year after service.

The Board appreciates the examiner's opinion that the Veteran's skin disorder, diagnosed as dermatitis, was not incurred in or caused by service.  However, the record indicates that the Veteran has had symptoms of a skin disorder that began in service.  See Layno v. Brown, 6 Vet. App. 465 (1994) (lay person is competent to give evidence about observable symptoms).  

The Veteran's written statement signed while still in service shows that he had bumps on the back of his arms.  He complained of small brown bumps on the arms at the April 2005 examination.  At the October 2012 examination, he dated the onset of his skin disorder to shortly after entering service.  While the April 2005 examination provided a different diagnosis than the currently diagnosed dermatitis, the Veteran's symptoms appear to have remained the same since service.  

Resolving reasonable doubt in the Veteran's favor, the Board finds that dermatitis of the upper arms had its onset in active service.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, service connection for dermatitis of the upper arms is warranted.

Wrist and Hand Disorders

The Veteran claims that he has disorders of the wrist and hand that had their onset in active service.  

In a statement signed on June 2, 2004, prior to discharge from active service, the Veteran indicated that he had arthritis of both hands with a weak grip and wrist pain.  

A September 2003 service treatment record shows complaints of bilateral hand grip weakness, but no wrist pain.  An EMG/NCS later that month was normal.  

At the April 2005 VA examination, the Veteran complained of paresthesias of the palms on typing and gripping and occasional cramping of the hands with no specific complaints referable to the wrists.  The examiner noted that previous evaluation for bilateral hand weakness while in the military was unremarkable, and that included a nerve conduction EMG study which was negative for impingement.  Examination indicated reduced range of motion of the wrists but normal range of motion of the fingers.  X-rays of the hands were unremarkable.  The examiner provided a diagnosis of unremarkable hand and wrist examinations.

At the October 2012 VA examination, the Veteran dated the onset of his wrist symptoms to 2003 while in service.  He noted that he has trouble closing his hands and picking up small objects.  Examination revealed normal range of motion of both wrists except for slightly reduced palmar flexion of the right wrist.  The examiner provided a diagnosis of bilateral wrist strain and opined that the disorder was not incurred in or caused by service.  The examiner stated that there was insufficient evidence in the service treatment records regarding specific wrist complaints or treatment for any recurrent wrist problems which can be related to the current bilateral wrist strain.

In a July 2013 addendum opinion, the examiner stated that the service treatment records do not indicate any recurring complaints, diagnosis, or treatment for a strain of either wrist, and there was insufficient evidence to establish a relationship as to the wrist strains manifesting within the first year after service.

The Board appreciates the examiner's opinion that the Veteran's bilateral wrist disorder, diagnosed as a bilateral wrist strain, was not incurred in or caused by service.  However, the record indicates that the Veteran has had symptoms of a bilateral wrist disorder that began in service.  See Layno, 6 Vet. App. 465.  

The service treatment records note complaints of intermittent hand grip weakness.  The Veteran's written statement signed while still in service shows that he had a weak grip and wrist pain.  While he did not complain specifically of the wrists at the April 2005 examination, he did complain of paresthesias of the palms on gripping, which the Board observes is likely associated with grip weakness, and examination showed reduced range of motion of the wrists.  The Board further observes that paresthesias of the palms on typing, and trouble closing his hands and picking up small objects are also likely symptoms of his wrist disorder.  At the October 2012 examination, he dated the onset of his wrist disorder to service and continued to report problems with hand grip.  

Resolving reasonable doubt in the Veteran's favor, the Board finds that bilateral wrist strain had its onset in active service.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, service connection for bilateral wrist strain is warranted.

However, the Board finds that the Veteran does not currently have a disorder of either hand separate and distinct from a wrist disorder.  The April 2005 examination revealed normal range of motion of the fingers, X-rays of the hands were normal, and the examiner assessed the Veteran with normal hands.  After examination and considering the Veteran's symptoms, which have essentially remained the same since service, the October 2012 examiner assessed the Veteran with a bilateral wrist strain, with no mention of a separate hand disorder.  Moreover, in granting service connection for the wrist disorder, the Board has attributed all of the Veteran's wrist and hand symptoms to the wrist disorder.  Most importantly, there is no diagnosis of a separate hand disorder.

The Board notes that a lay person is competent to give evidence about observable symptoms such as wrist pain and weakness.  Layno, 6 Vet. App. 465.  The Board also notes that a lay person is competent to address etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, however, the question of causation extends beyond an immediately observable cause-and-effect relationship.  As such, the Veteran is not competent to self-diagnose a hand disability.  As discussed above, the medical evidence indicates that he does not have a hand disability separate and distinct from the wrist disability for which service connection is being granted.

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  38 U.S.C.A. § 1110.  In the absence of proof of present disability, there can be no valid claim.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The preponderance of the evidence is against a finding that the Veteran currently has a disorder of either hand, separate and distinct from a wrist disorder.  As there is no disability that can be related to service, the claim for service connection for a bilateral hand disorder must be denied.  

In conclusion, service connection for a bilateral hand disorder is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.


ORDER

Service connection for dermatitis of the upper arms is granted.

Service connection for bilateral wrist strain is granted.

Service connection for a bilateral hand disorder is denied.


REMAND

In the prior remand, the Board in part requested that the AOJ schedule the Veteran for VA examinations.  

The Veteran was examined by VA for his chronic rhinitis, scoliosis, and periostitis in October 2012, over three and one half years ago, and the evidence indicates that his disabilities may have worsened since that time.  In that regard, the Veteran filed a claim for increase for these disabilities in May 2013 and again in June 2014.  While the Veteran's filings do not constitute new claims for increase, they indicate a worsening of his disabilities.  Moreover, in a March 2016 statement, the Veteran's representative asserted that the last examinations are too old to properly evaluate the disabilities and cited to caselaw indicating that the Veteran's disabilities may have worsened.  Thus, the Veteran should be afforded VA examinations to ascertain the current severity of his chronic rhinitis, scoliosis, and periostitis.

Prior to the examinations, any outstanding medical records should be obtained.  The record contains VA treatment notes through January 2015.  Thus, any treatment records since that time should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any VA treatment records since January 2015.  

2.  Then, schedule the Veteran for VA examinations to ascertain the current severity of his chronic rhinitis, scoliosis, and periostitis of the lower extremities.  The examiners should review the claims folder and note that review in the report.  All indicated tests should be conducted.  The examiners should set forth all objective findings, particularly the current severity of symptoms, and provide a rationale for all opinions.

3.  Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


